Citation Nr: 1314900	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  07-24 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for right (major) shoulder rotator cuff tendonitis, currently evaluated as 30 percent disabling (from December 4, 2007), to include the propriety of the rating reduction from 20 percent to 10 percent effective June 1, 2005.

2.  Entitlement to an increased rating for right (major) elbow epicondylitis, currently evaluated as 10 percent disabling, to include the propriety of the rating reduction from 20 percent to 0 percent effective June 1, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, as well as subsequent rating actions.  

Specifically, in November 2005, the RO reduced the Veteran's 20 percent rating for the service-connected right shoulder disability to 10 percent, effective as of June 1, 2005.  He appealed from this determination.  In February 2008, the RO increased the rating for such disability to 20 percent, effective as of July 31, 2007.  Thereafter, in November 2009, the RO again increased the rating for the right shoulder disability to 30 percent effective as of December 4, 2007.  Nevertheless, this was not a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with this determination.  Therefore, his appeal proceeds from the initial unfavorable rating decision.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In November 2005, the RO also reduced the Veteran's 20 percent rating for the service-connected right elbow disability to 0 percent effective as of June 1, 2005.  He appealed from this determination.  In July 2007, the RO increased the rating for the right elbow to 10 percent effective as of June 1, 2005.  This rating was continued in a February 2008 rating decision.  Again, as this was not a full grant of the benefit sought, the appeal continues from the initial rating action.  See id.  

The Board notes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the November 2005 rating decision was issued in response to the Veteran's June 2005 request for an increased rating as to his service-connected right shoulder and right elbow disabilities.  As such, the rating decision was also a denial of his increased rating claims.  Therefore, the Veteran's appeal from the initial rating action has brought before the Board the issue of the propriety of the rating reductions, as well as the claims for an increased rating for such disabilities.  

As discussed below, the evidence of record warrants restoration of the prior ratings for the right shoulder and right elbow disabilities.  Therefore, it is unnecessary for the RO to readjudicate those issues in the first instance after the Veteran's appeal.

The Board previously remanded this case for further development in March 2011 and May 2012.  As discussed below, the remand directives have been substantially completed, and no further development is necessary for a fair adjudication.

The Veteran also has a Virtual VA paperless claims file (a highly secured electronic storage system).  Currently, all pertinent records in the paperless file are also associated with the paper file, and were considered in connection with this appeal.  

The Veteran testified before a Veterans Law Judge at a Board hearing at the RO in October 2010, and a transcript of that hearing is associated with the claims file.  That judge is no longer employed by the Board, and the Veteran was offered the opportunity to have another hearing before a Board member.  See 38 C.F.R. § 20.707 (2012).  In March 2013, the Veteran responded that he did not want another hearing.  As such, the Board may proceed with a decision at this time.


FINDINGS OF FACT

1.  The preponderance of the evidence fails to establish that there was an actual decrease in the severity of the Veteran's right shoulder disability, or that any possible improvement actually increased his ability to function at work and home.

2.  For the period prior to December 4, 2007, the Veteran's right shoulder disability manifested by pain, stiffness, weakness, and motion of the right arm limited to below the shoulder level, but higher than midway between the side and shoulder level, even when considering additional limitation due to pain and other factors during flare-ups or after repetition; with no ankylosis or other impairment of the humerus, clavicle, or scapula.

3.  For the period beginning December 4, 2007, the Veteran's right shoulder disability has manifested by pain, stiffness, weakness, and motion of the right arm limited to midway between the side and shoulder level, but higher than 25 degrees from the side, even when considering additional limitation due to pain and other factors during flare-ups or after repetition; with no ankylosis or other impairment of the humerus, clavicle, or scapula.

4.  The preponderance of the evidence fails to establish that there was an actual decrease in the severity of the Veteran's right elbow disability, or that any possible improvement actually increased his ability to function at work and home.

5.  At all periods during the appeal, the evidence fails to show right elbow and forearm motion limited to worse than 70 degrees of flexion or 90 degrees of extension even with consideration of limitation due to pain and similar factors; the Veteran had pronation to beyond the last quarter of the arc, and there is no showing of elbow joint fracture, malunion or nonunion of the radius or ulna.


CONCLUSIONS OF LAW

1.  The reduction in the rating for the right shoulder disability from 20 percent to 10 percent effective June 1, 2005, was improper, and restoration of the prior rating is warranted.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105(e), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024-5201 (2012).

2.  The criteria for a rating in excess of 20 percent for the period prior to December 4, 2007, and a rating in excess of 30 percent for the period beginning December 4, 2007, for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024-5201 (2012).

3.  The reduction in the rating for the right elbow disability from 20 percent to 0 percent effective June 1, 2005, was improper, and restoration of the prior rating is warranted.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105(e), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206-5213 (2012).

4.  The criteria for a rating in excess of 20 percent for the right elbow disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board observes that additional due process requirements must be followed in most cases involving the reduction of a disability rating.  See 38 C.F.R. § 3.105(e).  However, these requirements are inapplicable to this case, as the Veteran's rate of compensation did not decrease as a result of the rating reductions.  See id.  Moreover, the Board concludes herein that the rating reductions for the Veteran's right shoulder and right elbow disabilities were improper, and restoration of the prior ratings is warranted.  As this constitutes a full grant of those benefits sought on appeal, no further development or discussion of these provisions is necessary.

With regard to entitlement to a rating in excess of the restored prior ratings, the Veteran was advised in an August 2005 letter, prior to the initial unfavorable rating decision in November 2005, that he could submit evidence, including medical records and lay statements, showing that his right shoulder and right elbow disabilities had increased in severity; as well as what evidence VA and the Veteran would be responsible for obtaining.  Thereafter, in November 2007, the Veteran was further advised of the evidence and information necessary to establish an effective date for a disability rating, in accordance with Dingess/Hartman, 19 Vet. App. 473.  The timing defect as to this notice was cured by the subsequent readjudication of the increased rating claims, including in a November 2012 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Therefore, no additional VCAA notice is required.

Concerning the duty to assist, the Veteran's service treatment records and all identified, available VA and private treatment records have been obtained and considered.  There is no indication or argument that any pertinent records remain outstanding.  There is also no indication that the Veteran receives disability benefits from the Social Security Administration.  Additionally, the Veteran was afforded several VA examinations during the course of the appeal to determine the severity of his right shoulder and right elbow disabilities, most recently in June 2012.  

The Board notes that the April 2011 VA examination report did not include range of motion measurements as requested in the March 2011 remand, as the examiner was unable to perform the required tests.  The June 2012 VA examiner did record range of motion measurements, as directed in the most recent remand, although he noted that the Veteran was still resisting testing.  The examiner also commented on any additional limitation of motion due to pain, weakness, fatigue, or other factors after repetitive motion and during flare-ups, as directed in the prior remand.  In particular, the examiner stated that it would be "very, very difficult" to assess any such limitation due to the Veteran's behavior and lack of cooperation during the examination.  The examiner also specifically commented on the Veteran's complaints of pain during the examination.  

The evidence of record also includes treatment records around the time of this VA examination, as well as the Veteran's statements concerning the severity of his right elbow and right shoulder disabilities and the effects of pain.  Further, there is no argument or indication that his disabilities have increased in severity since the last medical evidence of record, or that the June 2012 VA examination is inadequate.  

Under the circumstances of this case, the Board finds that the prior remand directives were substantially satisfied, and the most recent VA examination report is adequate for a fair adjudication.  There is no indication that another remand would result in any further information in support of the Veteran's claims, or that any other medical evidence is necessary.  Rather, another remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as there is no duplicative or overlapping symptomatology between the two conditions.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings must be considered and should be assigned when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Mitchell, 25 Vet. App. 32.

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).  However, if the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In this case, the Board notes that the Veteran's prior ratings for the right shoulder and right elbow disabilities were both in effect since March 2003, or less than five years prior to the November 2005 rating decision at issue.  Therefore, the additional procedural requirements as set forth in 38 C.F.R. § 3.344 do not apply.

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.  This doctrine, also known as the benefit-of-the-doubt doctrine, also applies to increased rating claims.  See 38 C.F.R. § 4.3 (stating that any reasonable doubt as to the degree of disability will be resolved in favor of the claimant).

In the interest of brevity, the Board will first discuss the propriety of the rating reductions and whether a higher schedular rating is warranted for the disabilities on appeal.  The Board will then discuss general rating considerations including extraschedular referral, unemployability, and the benefit-of-the-doubt doctrine. 


Right shoulder disability

The Veteran was granted service connection and an initial 20 percent rating for right shoulder rotator cuff tendonitis effective in March 2003.  He sought an increased rating in June 2005, which led to a rating reduction to 10 percent and the current appeal.  The Veteran contends that he is entitled to a higher rating because he has pain, decreased range of motion of the right shoulder and right arm, and difficulty lifting items, which interferes with his work and daily life.

The Veteran's right shoulder disability has been rated under Diagnostic Code (DC) 5024-5201, which represents tenosynovitis (DC 5024) with a residual disability of limitation of motion of the arm (DC 5201).  See 38 C.F.R. § 4.27 (describing the use of hyphenated and analogous diagnostic codes to rate injuries and residuals).

Under DC 5024, tenosynovitis is to be rated based on limitation of motion of the affected parts, as degenerative arthritis.  Degenerative arthritis is rated under DC 5003 based on limitation of motion of the joint involved.  However, if the limitation of motion is noncompensable under the applicable diagnostic code, then a minimum rating of 10 percent may be assigned for painful motion.  See 38 C.F.R. § 4.71a.  

Musculoskeletal impairment of the shoulder and arm, including limitation of motion, is rated under 38 C.F.R. § 4.71a, DCs 5200-5203.  Different ratings are available for the dominant (major) and non-dominant (minor) side.  Here, the Veteran has consistently reported that he is right-hand dominant and uses his right hand for most activities.  See, e.g., January 2006 notice of disagreement, VA examination reports.  As such, the ratings for the major side must be considered.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

Under DC 5201, limitation of motion of the arm on the major side will be assigned a 40 percent rating where motion is limited to 25 degrees from the side, a 30 percent rating is warranted where motion is limited to midway between the side and shoulder level on the major side, and a 20 percent rating is warranted where motion is limited to the shoulder level on the major side.  38 C.F.R. § 4.71a, DC 5201. 

Here, the Veteran's initial 20 percent rating for the right shoulder was based on a July 2003 VA examination.  At that time, he had flexion to 90 degrees and abduction to 75 degrees with pain at the ends of the range of motion, as well as additional unspecified limitation of motion due to pain.  X-rays were within normal limits, and the diagnosis was right rotator cuff tendonitis.  The Veteran also reported grip problems due to a bone spur in the right hand at that time, but he is separately service-connected condition for the right hand and thus such symptoms cannot be considered in the evaluation of the right shoulder and right elbow.  38 C.F.R. § 4.14.  He was unable to cook, take out the trash, and perform certain yard work due to pain.

The Veteran continued to complain of problems with the right shoulder and arm in an April 2004 VA treatment session, and he had pain and objective weakness of 3 out of 5 in the right upper extremity.  An August 2005 MRI conducted at the Eisenhower Army Medical Center (AMC) showed supraspinatus tendinopathy and a possible small partial tear in the rotator cuff.

During the August 2005 VA examination, the Veteran continued to report decreased range of motion of the right shoulder and arm and inability to perform heavy lifting, with some time lost from work, and the use of over-the-counter and prescription pain medications.  Range of motion was measured as flexion and abduction to 150 degrees, with pain at the ends of the ranges.  The examiner noted that function would be additionally limited after repetitive use due to pain and other factors, although a specific estimate in degrees was not possible without resorting to speculation.  

The RO reduced the rating for the Veteran's right shoulder in a November 2005 rating action.  In a January 2006 notice of disagreement, he reported being unable to raise his right arm to put his hand on top of his head due to his right shoulder.  

Treatment records from the Eisenhower AMC dated from September 2006 through September 2007 indicate continued weakness in the right shoulder and arm, with muscle strength measuring 3 to 4 out of 5.  There was also pain and decreased motion.  In November 2006 and January 2007, the Veteran stated that he was unable to lift his right shoulder, although he had normal arm swing with gait.  A January 2007 MRI for chronic right shoulder pain with worsening symptoms and decreasing strength was interpreted as consistent with impingement and partial tear in the supraspinatus muscle.  In March 2007, the Veteran reported that his right shoulder pain was worse with overhead activities.  Objective range of motion at that time included passive flexion to 90 degrees and active abduction to 80 degrees with pain.  In July 2007, the Veteran was noted to have some improvement with physical therapy in the past, although he had refused steroid injections.  He was informed that he would not be a surgical candidate unless he completed an adequate course of non-operative treatment including physical therapy and steroid injections.  

Similarly, VA treatment records dated from February 2007 to May 2007 indicate continued weakness of the right upper extremity ranging from 2 to 4 out of 5, as well as decreased range of motion on the right due to pain.  The Veteran was undergoing water rehabilitation exercises for shoulder and back pain at a level of 4.5 out of 10.  Exercises included cycling with arm movement, cannon balls holding, shoulder abduction and adduction supine, shoulder swings to left and right, and bicep curls.  Active range of motion was described as within full limits.

In a November 2007 statement, the Veteran reported that VA rehabilitation sessions using a heated pool eased his pain and made some movements easier, but the pain returned shortly after the sessions ended.  He complained of constant shoulder pain, pain whenever he lifted his arm or moved it forward, and difficulty lifting items weighing five pounds or more due to pain.

The Veteran was afforded another VA examination on December 4, 2007.  At that time, he reported pain, weakness, stiffness, difficulty gripping and lifting objects.  There was objective guarding, and flexion and abduction of the right shoulder and arm were limited to 60 degrees, with pain at the ends of range of motion.  The examiner noted that there was additional pain after repetitive use, but the range of motion remained the same.  X-rays of the right shoulder suggested chronic impingement, and the diagnosis was updated to right shoulder rotator cuff tendonitis with impingement and degenerative joint disease.

In February 2008, the RO increased the Veteran's rating for the right shoulder disability to 20 percent effective, July 31, 2007, based on a December 2007 VA examination.  Thereafter, in November 2009, the RO increased the rating to 30 percent effective as of December 4, 2007, based on the same VA examination.  

VA treatment records dated from April 2008 through July 2009 reflect continued rehabilitation sessions in a heated pool for pain in the shoulder and other areas.  Exercises included water cycling, abduction and adduction of the arms with dumbbells, pendulum exercises to the left and right, shoulder swings, climbing the wall with the fingers straight up and to the right or left.  The plan was to improve muscle weakness, increase endurance, and decrease shoulder pain.   

During a March 2010 VA examination, the Veteran reported pain and inability to lift anything heavy with his right arm, with flare-ups resulting in increased pain on a daily basis.  He stated that he could not abduct his right arm away from his body.  There was objective slight muscle atrophy of the right bicep as compared to the left bicep and tenderness at the shoulder joint, but muscle strength was 5 out of 5 and there was no obvious deformity of the shoulder or clavicle.  The Veteran had forward flexion limited to 60 degrees and abduction limited to 40 degrees with pain, and there was no change in motion after repetition, although the examiner noted that there might be fatigability.  The diagnosis was mild degenerative joint disease of the right shoulder, as shown by x-rays, with palpable crepitation.

VA occupational therapy records dated in April and May 2010 showed pain and decreased strength in the right shoulder of 3- out of 5.  The Veteran had flexion ranging from 60 to 90 degrees and abduction ranging from 20 to 90 degrees, and he was noted to be resisting passive range of motion.  In May 2010, the therapist noted that active range of motion of flexion and abduction were limited to less than 45 degrees, and that the Veteran was initially able to perform active flexion to 60 degrees but had not repeated that in subsequent sessions.  The Veteran reported that his right shoulder had been limited to the same degree for at least two years.  

A July 2010 MRI showed a full thickness tear of the supraspinatus tendon and suspected partial tear of infraspinatus tendon with findings suggestive of a component of chronicity and impingement, as well as tenosynovitis.  

In an October 2010 VA orthopedic surgery consult, the Veteran reported constant right shoulder that was worse with movement, and difficulty lifting a gallon of milk due to pain and weakness.  Evaluation showed tenderness to palpation at the acromioclavicular joint, abduction ranging from 10 to 30 degrees, and forward flexion to 10 degrees.  The Veteran would not allow any further motion due to fear of increased pain.  The provider stated that it was difficult to determine if the Veteran had a frozen shoulder as opposed to impingement pain because he would not allow a full examination of the shoulder.  The provider offered a steroid injection that may be diagnostic and therapeutic, but the Veteran refused.  The provider explained that the rotator cuff could not be repaired unless there was some improvement in range of motion.  He recommended that the Veteran continue to work on motion at home and take NSAIDs.

A few weeks later, also in October 2010, during a treatment session at the Eisenhower AMC, the reported that he was unable to move his shoulder.  He held his right shoulder in a fixed position by his side, and he would not allow any active or passive range of motion from the shoulder to the elbow.  The provider assessed adhesive capsulitis of the right shoulder and stated that he was unable to move the Veteran's right shoulder due to lack of participation.  He noted that there was evidence of a complete supraspinatus tear in the records, but this could not be confirmed.  The Veteran was not interested in another physical therapy consult, and the provider noted that he had not been adherent to treatment in the past.

During his October 2010 Board hearing, the Veteran asserted that he did not raise his right arm during the March 2010 VA examination, even though that examiner recorded flexion to 60 degrees and other ranges of motion.  He also asserted that he was unable to move his right shoulder at all during rehabilitation sessions, that his therapist told him the shoulder was frozen in place, and that he had not been able to move his shoulder for 1.5 to 2 years.

At an April 2011 VA examination, the Veteran again reported right shoulder pain and weakness with frequent flare-ups, although he denied any locking or catching.  He walked down the hall with a strange gait, limping on both legs, holding his right hand with his thumb in pocket, and holding the right shoulder and arm adducted to his trunk.  He would not shake hands with his right hand because he said it would hurt his arm too much, and he would only remove his shirt while continuing to hold the right arm clasped next to his trunk.  Objective examination showed normal muscle development around the shoulder girdle bilaterally, with no areas of focal atrophy or atrophy of any muscle groups in either upper extremity.  The examiner could not adequately evaluate the Veteran's muscle strength, but it seemed to be extremely strong, to the point that the examiner was unable to move the shoulder even a few degrees passively or gently.  As a result, no range of motion measurements were recorded.  The examiner stated that the Veteran did not appear to be particularly tender to pressure on examination of the right shoulder or with palpation.  The impression was full thickness tear of the rotator cuff, supraspinatus and infraspinatus, based on the October 2010 MRI, and possible adhesive capsulitis of the shoulder.

VA providers again referred the Veteran to heated pool therapy in June 2011, as he believed this was helpful.  He again declined an orthopedic injection to determine if it improved his function so as to warrant rotator cuff repair, and the assessment was right shoulder impingement.  During a July 2011 consult for pool therapy, the Veteran again reported pain at a level of 4.5 in the right shoulder.  He had right upper extremity strength of 2-3 out of 5 and active range of motion within full limits.  The goal was to increase endurance and muscle strength.

During a June 2012 VA examination, the Veteran reported constant pain at a level of 3-4 out of 10, being unable to lift his shoulder or pick up more than three pounds of weight, increased pain with any significant effort to use his right shoulder, and that he could not do any overhead activities or activities that require lifting the shoulder.  The examiner discussed the October 2010 orthopedic consult record and the possibility of an injection with the Veteran, but he still refused.  The Veteran had objective tenderness to palpation over the acromioclavicular joint and a slightly prominent acromioclavicular joint, but the contour of the right shoulder was the same as the left shoulder, and there was no atrophy.  As with the prior examination, this examiner noted that the Veteran held his shoulder tightly adducted against his upper body.  However, the Veteran had shoulder flexion of 30 to 40 degrees and abduction was noted to be "very poor effort at 30 degrees."  

The examiner was unable to conduct the usual tests for impingement and other conditions due to the Veteran's resistance to passive movement of the shoulder.  The examiner stated that it was "quite difficult" to determine the degree of weakness, fatigability or other factors because the Veteran "really did not cooperate."  The Veteran reported pain at the limited ranges of motion as noted above, and the examiner stated that examination of  muscle strength was not consistent.  The examiner further stated that some of the weakness was due to lack of effort.  In summary, the examiner stated that it was "very, very difficult to assess fatigability and coordination due to lack of cooperation," as fatigability must be assessed with repetitive motion and that was "very, very difficult" to assess in this patient.

The examiner stated that it was possible that the Veteran had a frozen shoulder or adhesive capsulitis, but upon examination it seemed that he had more motion than he would allow the examiner to exert passively because he resisted.  Therefore, the examiner doubted that this was present, but stated that he could not be certain.  The examiner also stated that there could be conversion disorder, but it was "very difficult to exclude deliberate feigning" based on the Veteran's reports after his disability ratings were reduced based on higher range of motion measurements. 

The Board will first address the propriety of the rating reduction for the right shoulder effective as of June 1, 2005.  As summarized above, the evidence before and after the November 2005 rating decision reflects complaints of pain, weakness, and decreased range of motion of the right shoulder and arm.  Further, although the Veteran had objective flexion and abduction of the right arm to well above 90 degrees (or shoulder level) during the August 2005 VA examination, he was noted to have additional limitation during flare-ups.  This would be consistent with the measured ranges of motion of flexion to 90 degrees and abduction to 75 and 80 degrees during the July 2003 VA examination and a March 2007 treatment session.  It is also consistent with the Veteran's reports of pain during overhead activities.   

In sum, the preponderance of the evidence fails to show an actual improvement in the level of disability, or in the ability function under the ordinary conditions of life and work, at the time of the November 2005 rating decision.  Therefore, the reduction in the Veteran's rating for the right shoulder disability from 20 percent to 10 percent was improper, and a restoration of the prior 20 percent rating effective June 1, 2005, is warranted.  See 38 C.F.R. §§ 4.2, 4.10; Brown, 5 Vet. App. at 421.

The Board will now turn to the question of whether the Veteran is entitled to higher rating for his right shoulder during any period on appeal.  For the period prior to December 4, 2007, the Board finds that the evidence does not support a rating in excess of 20 percent for the right shoulder.  As noted above, the evidence generally establishes limitation of motion of the right arm to the shoulder level (or 90 degrees) or slightly below that level.  In particular, the Veteran had flexion (or forward elevation) ranging from 90 to 150 degrees and abduction (or sideways elevation) ranging from 75 to 150 degrees.  Pain was generally seen at the end of ranges of motion.  See, e.g., July 2003 and August 2005 VA examination reports; March 2007 treatment records.  Although the Veteran asserted that he was unable to lift his shoulder during treatment sessions in November 2006 and January 2007, he had normal arm swing with gait at those times.  He also indicated in a March 2007 treatment session that he continued to do overhead activities, albeit with pain.  Similarly, he reported in a November 2007 statement that he was able to lift his arm, albeit with pain.

In light of the above, even considering the effects of pain and other factors such as weakness or fatigue after repetition and during flare-ups, per DeLuca, the Veteran retained function of the right shoulder above the midway point between the side and shoulder level (or 45 degrees), as required for the next higher rating of 30 percent.  See 38 C.F.R. § 4.71a, DC 5201.  As explained in Mitchell, a disability rating is not assigned at the level that pain begins for the codes based on limitation of motion; rather, there must also be functional impairment as result of pain or other factors.  

For the period beginning December 4, 2007, the Board finds that the evidence does not support a rating in excess of 30 percent for the Veteran's right shoulder disability.  The Board acknowledges that he is competent to report observable symptomatology of the right shoulder and arm, including pain, weakness, and decreased range of motion.  Further, it is clear that he has functional impairment and limitation of motion of the right shoulder and arm due to pain, weakness, fatigability, and other factors, including during flare-ups and with repetition.  It also appears that this functional impairment has increased over time, as reflected in the currently assigned staged ratings.  Nevertheless, to the extent that the Veteran contends that he has complete inability to move the right shoulder and arm, or limitation to less than midway between the side and shoulder level, as required for a higher rating based on limitation of motion, the Board finds that he is not credible.  The medical evidence of record also does not establish such degree of limitation and in fact tends to suggest some exaggeration in the Veteran's description of the extent of his limitation of right shoulder function, as discussed in more detail below.

As summarized above, flexion and abduction of the right shoulder were both limited to 60 degrees during the December 2007 VA examination, and there was an indication of additional pain with the same limitation of motion after repetitive use.  Recorded range of motion measurements varied widely after that time, with flexion and abduction both measured at anywhere from 10 to 90 degrees, and there are several notations that the Veteran would not allow any passive or active motion of the right shoulder or arm.  Similarly, although the Veteran reported being unable to move his shoulder at all on several occasions, he also reported being unable to do "overhead activities" or activities that require lifting his shoulder in June 2012.  The Veteran was also able to perform various arm movements during water therapy, and he was noted to have active range of motion within full limits during those sessions.  See, e.g., March 2010, April 2011, and June 2012 VA examination reports; April 2010, May 2010, and July 2011 VA treatment records.  These notations contradict the Veteran's assertions of a total inability to move the right shoulder and arm, or of limitation of motion to less than midway between the side and shoulder level.  

Additionally, several VA providers and VA examiners recorded that the Veteran was resisting passive range of motion, so they were unable to fully assess the Veteran's functional impairment.  Significantly, the most recent VA examiner noted that he was likely feigning a higher degree of restricted movement of the right shoulder and arm based on consideration of all evidence of record.  Both the April 2011 and June 2012 examiners indicated that the Veteran was uncooperative during the examination, and that his demonstrated muscular strength of the right shoulder and arm appeared to be inconsistent with his range of motion (or lack thereof).  

Under the particular circumstances of this case, the Board finds that the Veteran's right shoulder disability is most accurately rated as 30 percent disabling under DC 5201 for the period from December 4, 2007, forward.  See 38 C.F.R. § 4.71a.  In particular, for the reasons discussed above, the evidence shows that the right shoulder disability has been manifested by pain, stiffness, weakness, and motion of the right arm to higher than 25 degrees from the side.  This includes consideration of additional limitation due to pain and other factors, per DeLuca and Mitchell.  

In determining that a higher rating is not warranted for the Veteran's right shoulder disability during either period on appeal, the Board has considered all possibly applicable rating codes.  In particular, ratings of 30 to 50 percent are available where there is ankylosis of scapulohumeral articulation of the major shoulder and arm.  See 38 C.F.R. § 4.71a, DC 5200.  As discussed below, although there are some notations of possible frozen shoulder, there is no finding of ankylosis, and the Veteran has retained some motion of the right shoulder, albeit with pain.  As such, a higher rating based on ankylosis under DC 5200 is not appropriate for any period.

The Board has also considered whether a higher rating is warranted based on impairment of the clavicle or scapula, or other impairment of the humerus.  In this regard, the Veteran is already in receipt of at least a 20 percent rating throughout the appeal, which is the highest available rating for impairment of the clavicle or scapula of the major arm under DC 5203.  The Board notes that ratings of 20 to 80 percent for the major arm are available based on impairment of the humerus under DC 5202.  However, although there was some tenderness, there is no indication of malunion, fibrous union, loss of the head (flail shoulder), or nonunion (false flail joint) of the humerus.  Further, although there is some evidence of guarding of the right shoulder and arm, the Veteran has repeatedly denied dislocation of the shoulder, and there is no objective evidence of recurrent dislocation at the scapulohumeral joint.  Therefore, a higher rating is not warranted for any period under DC 5202.   

In sum, the evidence of record does not support a rating in excess of 20 percent for the Veteran's right shoulder disability for the period prior to December 4, 2007, or a rating in excess of 30 percent for such disability from that date forward.  All potentially applicable diagnostic codes have been considered, and there is no basis upon which to assign an evaluation in excess of the currently assigned staged ratings.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, no further staging is appropriate, as the manifestations of the right shoulder disability were relatively stable during the separate periods.  For the reasons stated above, any increase in symptomatology, to include pain, is not sufficient to warrant a higher rating.  See Hart, 21 Vet. App. at 509-10; Mitchell, 25 Vet. App. 32.

Right elbow disability

The Veteran was granted service connection and an initial 20 percent rating for right elbow epicondylitis effective in March 2003.  He sought an increased rating in June 2005, which led to a rating reduction to 0 percent (noncompensable) and the current appeal.  The Veteran contends that he is entitled to a higher rating because he has pain, decreased range of motion of the right elbow and arm, and difficulty lifting items, which interferes with his work and daily life.

The Veteran's right elbow disability is rated under DC 5206, based on limitation of flexion.  As noted above, the evidence reflects that he is right-hand dominant. 

Normal ranges of motion of the elbow and forearm are elbow flexion from 0 degrees to 145 degrees, forearm pronation from 0 to 80 degrees, and forearm supination from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I.  

Under DC 5206, flexion of the major forearm limited to 110 degrees is assigned a noncompensable rating.  Flexion limited to 100 degrees warrants a 10 percent rating.  Flexion limited to 90 degrees is assigned a 20 percent rating.  The next higher rating of 30 percent requires flexion of the major forearm limited to 70 degrees.  Higher ratings of 40 and 50 percent are also available.  38 C.F.R. § 4.71a.

Under DC 5207, limitation of extension of the major forearm will be assigned a minimum compensable rating of 10 percent where extension is limited to 45 degrees or to 60 degrees.  Higher ratings of 20 to 50 percent are available for more limited degrees of extension of the major forearm.  38 C.F.R. § 4.71.  

Under DC 5208, a 20 percent rating will be assigned where the major forearm has limited to 100 degrees and extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Under DC 5213, ratings are available for impairment of supination and pronation of the forearm.  Limitation of supination to 30 degrees or less warrants a 10 percent rating for the major side.  Limitation of pronation of the major side warrants a 20 percent disabling where motion is lost beyond the last quarter of arc, so the hand does not approach full pronation; or a 30 percent rating is assigned where there is limitation of pronation with motion lost beyond the middle of arc.  Loss of supination or pronation of the major side due to bone fusion warrants a 20 percent rating where the hand is fixed near the middle of the arc or moderate pronation; a 30 percent rating where the hand is fixed in full pronation; or a 40 percent rating where the hand is fixed in supination or hyperpronation.  38 C.F.R. §4.71a.

Here, the Veteran's initial 20 percent rating for the right elbow was based on a July 2003 VA examination.  At that time, he had elbow flexion to 75 degrees with pain at the end of flexion.  There was full extension, supination, and pronation.  Range of motion was noted to be additionally limited to by pain, with no specific measurements provided.  X-rays were within normal limits, and the Veteran was diagnosed with lateral epicondylitis.  As noted above, he also reported grip problems due to a bone spur in the right hand, a condition that is separately service-connected.  He was unable to cook, take out the trash, and perform certain yard work due to pain.

The Veteran continued to complain of problems with the right arm in an April 2004 VA treatment session, reporting shoulder pain that radiated down to the elbow.  There was objective weakness of 3 out of 5 in the right upper extremity.  

During an August 2005 VA examination, the Veteran continued to report pain and decreased ability to perform heavy lifting, with some time lost from work, and the use of over-the-counter and prescription pain medications.  Range of motion was measured as elbow flexion to 120 degrees, extension to 0 degrees, and forearm supination and pronation to 60 degrees, with pain at the ends of the ranges.  The examiner noted that function would be additionally limited after repetitive use due to pain and other factors, although a specific estimate in degrees was not provided.  

The RO reduced the Veteran's right elbow rating to 0 percent (or noncompensable) in a November 2005 rating decision.  In his January 2006 notice of disagreement, the Veteran reported experiencing a sharp pain in the right elbow when he attempted to lift items such as a milk jug.  

Treatment records from the Eisenhower AMC dated from September 2006 through January 2007 indicate complaints in the back and shoulder, as well as extension strength of the right elbow of 4 out of 5.  The Veteran had normal arm swing with gait.  As summarized above, he primarily complained of the right shoulder.  

Similarly, VA treatment records dated from February 2007 to May 2007 indicate continued weakness of the right upper extremity and decreased range of motion due to pain.  The Veteran was undergoing water rehabilitation exercises for shoulder and back pain at a level of 4.5 out of 10 that included various forearm movements.  Active range of motion was described as within full limits during those sessions.

In July 2007, the RO increased the Veteran's rating for the right elbow to 10 percent effective as of June 1, 2005, but it did not restore the prior 20 percent rating in full.

In a November 2007 statement, the Veteran reported that his VA rehabilitation sessions using a heated pool eased his pain and made some movements easier, but the pain returned shortly after the sessions ended.  He complained of pain in the right elbow every time he moved the right arm and sometimes without movement.  It was difficult for him to lift items weighing five pounds or more due to pain.

During the December 2007 VA examination, the Veteran reported pain, weakness, stiffness, and fatigability of the right elbow.  There was objective tenderness, but he had full range of motion of the elbow, with flexion to 145 degrees, extension to 0 degrees, pronation to 80 degrees, and supination to 85 degrees, with pain at the ends of range of motion.  He had additional pain after repetitive use but no additional limitation of motion.  X-rays were within normal limits.

VA treatment records dated from April 2008 through July 2009 reflect continued water rehabilitation sessions for pain in the shoulder and other areas, with exercises included various arm movements and active range of motion within full limits.  

The Veteran reported similar complaints of pain, weakness, stiffness, and fatigability during a March 2010 VA examination.  There was elbow range of motion of flexion to 100 degrees with pain, and supination to 75 degrees and pronation to 65 degrees without pain.  There was no change in motion after repetition, although the examiner noted that there might be fatigability.  The diagnosis was bone spur of the right elbow, as shown by x-rays, with pain at the ends of range of motion as noted.

VA occupational therapy records dated in April and May 2010 reflect pain from the shoulder to the elbow since 1997 and decreased strength from the elbow to the wrist of 3+ out of 5.  The Veteran had elbow flexion to 90 degrees and extension to 0 degrees.  The goal in May 2010 was to be able to fully extend the elbow.  

During his October 2010 Board hearing, the Veteran asserted that he could not bend his elbow out or move it at all on its own without using the left arm to help due to pain.  He stated that the elbow just moves when the body does, but not on its own.  He reported dropping objects due to the right shoulder, elbow, and hand.  As noted above, he is separately service-connected for the hand.

During the April 2011 VA examination, the Veteran reported pain on the lateral aspect of the elbow and extreme weakness in the elbow, as well as flare-ups due to increased pain.  As noted above, the examiner noted that the Veteran had walked down the hall with a strange gait of limping on both legs, holding his right hand with his thumb in pocket, and holding the right shoulder and arm adducted to his trunk.  He would not shake hands with his right hand because he said it would hurt his arm too much, and he would only remove his shirts while continuing to hold the right arm clasped next to his trunk.  Objective examination showed no areas of focal atrophy or atrophy of any muscle groups in either upper extremity.  The Veteran held the right arm adducted next to the trunk with the forearm mildly pronated and the elbow flexed approximately 20 degrees, and he would not allow any motion of the elbow.  The examiner noted that he could not adequately evaluate the Veteran's muscle strength, but that it seemed to be extremely strong, to the point that the examiner was unable to move the elbow even a few degrees passively or gently.  The examiner stated that the Veteran did not appear to be particularly tender to pressure on examination of the elbow and with palpation.  The impression was lateral epicondylitis of the right elbow by history and review.

During a July 2011 VA consult for therapy in a heated pool, the Veteran had right upper extremity strength of 2-3 out of 5 and active range of motion within full limits.  The goal was to increase endurance and muscle strength.

During a June 2012 VA examination, the Veteran reported constant pain on the entire right side of his body and trouble bending his elbow or picking up more than three pounds of weight.  As noted above, he reported an inability to do overhead activities.  The Veteran had objective tenderness to palpation over the lateral epicondyle but no other tenderness to palpation.  Range of motion was from 0 of extension to 90 degrees of flexion, and pronation and supination were to approximately 70 degrees each.  As with the prior examination, this examiner noted that the Veteran held his right arm tightly adducted against his upper body.  

The examiner stated that it was "quite difficult" to determine the degree of weakness, fatigability or other factors because the Veteran "really did not cooperate."  The Veteran reported pain at the limited ranges of motion as noted above, and the examiner stated that examination of  muscle strength was not consistent and some of the weakness was due to lack of effort.  In summary, the examiner stated that it was "very, very difficult to assess fatigability and coordination due to lack of cooperation," as fatigability must be assessed with repetitive motion and that was "very, very difficult" to assess in this patient.  The examiner also stated that there could be conversion disorder, but it was "very difficult to exclude deliberate feigning" based on the Veteran's reports after his disability ratings were reduced based on higher range of motion measurements. 

The Board will first address the propriety of the rating reduction for the Veteran's right elbow disability.  As summarized above, the evidence before and after the November 2005 rating decision reflects complaints of pain, weakness, stiffness, and decreased range of motion of the right elbow and forearm.  Although the Veteran had objective flexion of the right elbow to as high as 145 degrees on several occasions after 2005, he was noted to have additional limitation during flare-ups.  This would not be inconsistent with the measured elbow flexion to 75 degrees during the July 2003 VA examination, as well as to 90 degrees during an April 2010 VA treatment session and June 2012 VA examination.  Overall, such evidence fails to indicate sustained improvement.

In sum, the preponderance of the evidence fails to show an actual improvement in the level of disability, or in the ability function under the ordinary conditions of life and work, at the time of the November 2005 rating decision.  Therefore, the reduction in the Veteran's rating for the right elbow disability from 20 percent to 0 percent was improper, and a restoration of the prior 20 percent rating effective June 1, 2005, is warranted.  See 38 C.F.R. §§ 4.2, 4.10; Brown, 5 Vet. App. at 421.

The Board will now turn to the question of whether the Veteran is entitled to a higher rating for his right elbow disability.  In this regard, the Board finds that the evidence does not support a rating in excess of 20 percent for the right elbow at any time.  As noted above, the evidence establishes flexion of the right elbow ranging from 75 to 145 degrees.  Even considering additional limitation after repetition or during flare-ups due to pain and other factors, there is no showing of flexion limited to 70 degrees or lower, as required for a higher rating of 30 percent under DC 5206.

Further, although a May 2010 VA rehabilitation record notes that the goal was for the Veteran to be able to fully extend the right elbow, there is no indication that he had extension limited to 45 or 60 degrees.  As such, a rating in excess of 20 percent is not warranted under DC 5207.  Similarly, the criteria for a rating for combined limitation of flexion and extension of the major arm under DC 5208 are not met.

Additionally, the Veteran's supination and pronation of the right forearm ranged from 60 to 85 degrees, and there is no indication of loss of motion due to bone loss.  As such, a higher rating is not warranted under DC 5213.  Similarly, there is no showing of ankylosis of the right forearm or elbow to warrant a rating under DC 5205, as the Veteran retained some range of motion, albeit with pain.

In making the above determinations, the Board has considered the Veteran's reports that he is unable to move his right elbow at all.  However, this is inconsistent with the right arm and elbow movements shown during rehabilitation sessions, measured ranges of motion during VA treatment sessions and examinations, and his statement in June 2012 that he had difficulties with overhead activities.  Further, although the Veteran was noted to hold his right forearm mildly pronated with his elbow at approximately 20 degrees of flexion during the April 2011 VA examination, this does not establish ankylosis or loss of motion due to bone fusion.  Therefore, although the Veteran is competent to report such observable functional limitations due to pain and other symptoms, the Board finds such statements to be not credible.  

Rather, even including the effects of pain and other factors such as weakness or fatigue after repetition and during flare-ups, per DeLuca, the Veteran retained function of the right elbow to greater than 70 degrees of flexion and 60 degrees of extension, as well as supination to greater than 30 degrees and pronation to beyond the last quarter of the arc.  As such, a rating in excess of 20 percent is not warranted based on limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5205-5208, 5213.  As explained in Mitchell, a disability rating is not assigned at the level that pain begins for the codes based on limitation of motion; rather, there must also be functional impairment as result of pain or other factors.  

Additionally, although there was some tenderness on examination, there is no evidence of elbow joint fracture, malunion or nonunion of the radius or ulna, so as to warrant a higher rating under DCs 5209 to 5212.  See 38 C.F.R. § 4.71a.

In sum, all potentially applicable diagnostic codes have been considered, and there is no basis upon which to assign an evaluation in excess of the currently assigned rating for the Veteran's right elbow disability.  See Schafrath, 1 Vet. App. at 593.  Further, staged ratings are not appropriate, as the manifestations of such disability have been relatively stable.  For the reasons stated above, any increase in symptomatology, to include pain, was not sufficient to warrant a higher rating.  See Hart, 21 Vet. App. at 509-10; Mitchell, 25 Vet. App. 32.

General Rating Considerations

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's right shoulder and right elbow disabilities are fully contemplated by the schedular rating criteria.  Briefly, he has pain and limitation of motion of the right shoulder and arm, and of the right elbow and forearm, due to pain and other factors.  Although the Veteran complains of difficulty gripping items, he is separately service-connected for a right hand condition, which is not on appeal.  Therefore, the rating criteria reasonably describe the disability level and symptomatology for the right shoulder and right elbow, and the rating schedule is adequate to evaluate his disability picture.  

It is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  Moreover, there have been no hospitalizations for the right shoulder or right elbow.  Although right shoulder surgery was discussed, the Veteran not a surgical candidate.  Further, although there was some interference with employment, such interference is contemplated by the assigned ratings, which are intended to account for considerable interference with employment.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

As discussed above, the evidence of record shows that the ratings for the Veteran's right shoulder and right elbow disabilities were improperly reduced, and the prior ratings are restored effective as of June 1, 2005.  However, the preponderance of the evidence is against a rating in excess of the currently assigned ratings for the Veteran's right shoulder and right elbow disabilities.  As such, the benefit-of-the-doubt doctrine does not apply, and these claims must be denied.  38 C.F.R. § 4.3.

						(CONTINUED ON NEXT PAGE)




ORDER

Restoration of the prior 20 percent rating for the service-connected right shoulder disability, effective June 1, 2005, is granted.

A rating in excess of 20 percent for the period prior to December 4, 2007, and a rating in excess of 30 percent for the period beginning December 4, 2007, for the right shoulder disability is denied.

Restoration of the prior 20 percent rating for the service-connected right elbow disability, effective June 1, 2005, is granted.

A rating in excess of 20 percent for the right elbow disability is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


